In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-18-00348-CV
                             ________________________

                     IN RE KRISTINA SHEA COOK, PETITIONER



                An Original Proceeding Arising from the 72nd District Court
                                 Lubbock County, Texas
                              Trial Court No. 2018-530,278
             Honorable Mackey Hancock, Senior Judge, Presiding by Assignment


                                    October 10, 2018

                  ORDER GRANTING EMERGENCY RELIEF
                   Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      On October 10, 2018, came on to be considered the Petition for Writ of Habeas

Corpus filed by Petitioner, Kristina Shea Cook, pursuant to Rule 52.1 of the Texas Rules

of Appellate Procedure. See TEX. R. APP. P. 52.1. In conjunction with the filing of her

petition, Petitioner has requested emergency temporary relief, to-wit:         an order

discharging her from incarceration pending a decision on the merits. See TEX. R. APP. P.

52.10(b). By her request, Petitioner seeks an order from this court staying enforcement
of the trial court’s Order Holding Kristina Shea Cook in Contempt and For Commitment

to County Jail signed on October 8, 2018, in trial court Cause Number 2018-530,278, in

the 72nd District Court of Lubbock County, Texas, by the Honorable Mackey Hancock,

Senior Judge by assignment (the “trial court order”).


      The Request for Emergency Relief is granted, and the trial court’s order is stayed

pending further order of this court. See TEX. R. APP. P. 52.10(b). No bond is required as

a condition of granting this temporary relief. Id. The clerk of this court is ordered to

immediately transmit a copy of this order to all parties in interest, the trial court, the

Lubbock County District Clerk, and the Lubbock County Sheriff’s Department.


      The Real Party in Interest, Darin Benton, is ordered to file a response to the

Petitioner’s petition on or before October 22, 2018. See TEX. R. APP. P. 52.4.


      It is so ordered.

                                                        Per Curiam




                                            2